Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 03/21/2022
Claims 1-13 and 16-17, 19 and 21-24 pending and claims 14-15, 18 and 20 are cancelled. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.


Allowable Subject Matter
Claims 8 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claims 1-2, 16 and 18 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horowitz et al (hereinafter Horowitz) US Publication No 20170344618 and Christensen et al (hereinafter Christensen) US Patent No 10776241 in view of Homayoum Yousefi’zadeh (hereinafter Yousefi’zadeh) US Patent No 7370064.

As per claim 1, Horowitz teaches:
A  method implanted by a computing device for determining which mirror host associated with a distributed database node to forward a database query, the method comprising: 
forwarding database statements received by the distributed database node mirror hosts, wherein a forwarded database statement causes one or more database entries to be added to the mirror hosts; 
(Paragraphs [0009], [0011], [0013], [0017]-[0018], [0023], [0039] and [0162])
receiving health metrics from mirror hosts, wherein a health metric database activity caused by the forwarded database statement;
(Paragraphs [0009], [0011], [0013], [0017]-[0018], [0023], [0039] and [0162])
Horowitz does not explicitly teach receiving values of a plurality of health metrics from each of the mirror hosts, wherein a value of each health metric indicates database activity on a respective mirror host, However in analogous art of query execution, Christensen teaches:
 receiving values of a plurality of health metrics from each of the mirror hosts, wherein a value of each health metric indicates database activity on a respective mirror host;
(Fig. 3 and 8-9 Abstract and column 2, lines 33-46 and column 3, lines 54-67, wherein the plurality of log data collected from the tenant are the metric values)
 aggregating the values of the plurality of health metrics from the mirror hosts to generate respective health scores of the mirror hosts
(Fig. 3 and 8-9 and at least Abstract and column 3, lines 54-67 and column 4, lines 1-25, wherein the composite metric is the health score)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen by incorporating the teaching of Christensen into the method of Horowitz. One having ordinary skill in the art would have found it motivated to use the content management of Christensen into the system of Horowitz for the purpose of collection plurality of performance metric and combine them to produce overall health metric.
Horowitz and Christensen do not explicitly teach selecting a mirror host of the plurality of mirror hosts to forward the received database query based on the health metrics of the plurality of mirror hosts, However in analogous art of query execution, Yousefi’zadeh teaches:
 	receiving a database query; 
(Column 5, lines 41-47 and 60-65 and column 10, lines 1-6 and column 13, lines 27-31)
selecting a mirror host of the plurality of mirror hosts to forward the received database query based on the health metrics of the plurality of mirror hosts; 
(Column 5, lines 41-47 and 60-65 and column 10, lines 1-6 and column 13, lines 27-31)
 	and forwarding the database query to the selected mirror host. (Column 5, lines 41-47 and 60-65 and column 10, lines 1-6 and column 13, lines 27-31)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh by incorporating the teaching of Yousefi’zadeh into the method of Horowitz and Christensen. One having ordinary skill in the art would have found it motivated to use the content management of Yousefi’zadeh into the system of Horowitz and Christensen for the purpose of optimizing query execution.

As per claim 2, Horowitz and Christensen and Yousefi’zadeh teach:
The method of claim 1,  wherein aggregating the values of the plurality of health metrics from the mirror hosts to generate the respective health scores comprises: 
generating a plurality of normalized health metrics by normalizing the values of the plurality of health metrics received from a respective of mirror host;  and weighting the plurality of normalized health metrics of the respective mirror host, wherein a respective health score of the respective mirror host is a weighted average of the plurality of normalized health metrics.
(Fig. 3 and 8-9 Abstract and column 6, lines 54-67and column 10, lines 1-55)( Christensen)

Claim 16 is a computer-readable storage claim corresponding to method claim 1 and it is rejected under the same rational as claim 1.

As per claim 18, Horowitz and Christensen and  Yousefi’zadeh teach:
The computer-readable storage medium of claim 16, wherein each health metric includes data extracted from a performance monitor log including a history of processor, memory, storage, and network usage. (Paragraphs [0009], [0011], [0013], [0017]-[0018], [0023], [0039] and [0162])( Horowitz)

As per claim 21, Horowitz and Christensen and Yousefi’zadeh teach:
 	method of claim 1, wherein the plurality of health metrics is a plurality of different health metrics. 
(Fig. 3 and 8-9 Abstract and column 2, lines 33-46 and column 3, lines 54-67)( Christensen)


As per claim 22, Horowitz and Christensen and Yousefi’zadeh teach:
 	The method of claim 21, wherein the plurality of different health metrics include at least two metrics of entries added, errors encountered while inserting the entries, mirror host unavailability, or overburdened time of a hardware component of the mirror host.
 (Paragraphs [0083] and [0088] and [0245]) and  (Fig. 3 and 8-9 Abstract and column 2, lines 33-46 and column 3, lines 54-67)( Christensen) and (column 12, 40-67) (Yousefi’zadeh)


Claims 3 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horowitz and Christensen and Yousefi’zadeh in view of Sharma et al (hereinafter Sharma) US Publication No 20160127256.

As per claim 3, Horowitz and Christensen and Yousefi’zadeh teach do not explicitly teach wherein selecting the mirror host to forward the database query comprises: comparing the respective health scores of the mirror hosts with a threshold health score; and selecting one of the mirror hosts based on a respective health score being greater than the threshold health score, however in analogous art of data management, Shama teaches: 	wherein selecting the mirror host to forward the database query comprises: comparing the respective health scores of the mirror hosts with a threshold health score; and selecting one of the mirror hosts based on a respective health score being greater than the threshold health score
 (Paragraphs [0035], [0047] and [0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Sharma by incorporating the teaching of Sharma into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Sharma into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of quantifying target host selection.

As per claim 7, Horowitz and Christensen and Yousefi’zadeh teach do not explicitly teach wherein selecting the mirror host comprises selecting the mirror host with a respective health score greater than the respective health scores of other mirror hosts, however in analogous art of data management, Shama teaches:      wherein selecting the mirror host comprises selecting the mirror host with a respective  health score grater than the respective health scores of other mirror hosts. 
(Paragraphs [0035], [0047] and  [0055])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Sharma by incorporating the teaching of Sharma into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Sharma into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of quantifying target host selection.

Claims 4, 9-13 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horowitz and Christensen and Yousefi’zadeh in view of Fletcher et al (hereinafter Fletcher) US Publication No 20140325363.

As per claim 4, Horowitz and Christensen and  Yousefi’zadeh  do not explicitly teach wherein the database query is for database entries that were inserted during a period of time, and wherein the mirror host is selected based on a respective health score represents the values of the plurality of health metrics received during the period of time,  however in analogous art of content management, Fletcher teaches: 	wherein the database query is for database entries that were inserted during a period of time, and wherein the mirror host is selected based on a respective health score represents the values of the plurality of health metrics received during the period of time (Paragraphs [0057], [0116])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Fletcher by incorporating the teaching of Fletcher into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Fletcher into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of targeting metric collection.

As per claim 9, Horowitz teaches:
A computing system, comprising: one or more processors; (Paragraph [0009])
and a computer-readable storage medium having computer-executable instructions stored thereupon which, ; (Paragraph [0009])when executed by the one or more processors, cause the processor to: 
 	forward database insert statements received by a distributed database node to  mirror hosts, wherein each forwarded insert database statement causes one or more database insert statements cause database entries to be added to databases on the mirror hosts; 
(Paragraphs [0009], [0011], [0013], [0017]-[0018], [0023], [0039] and [0162])
receive values for a plurality of health metrics from mirror hosts, wherein a value of each  health metric includes data representing database or operating system activity on a respective mirror host during a period of time since a previous P A TE NTvalue of the health metric was received, 
(Paragraphs [0009], [0011], [0013], [0017]-[0018], [0023], [0039] and [0162])
the plurality of health metrics describing at least two of: 
wherein a health metric includes data representing database or operating system activity on a mirror host during a period of time since a previous health metric was received, the plurality of health metrics describing at least two: a number of entries added to the mirror host by the forwarded database insert statements, a count of errors caused by the forwarded database insert statements, operating system log entries indicating when the respective  mirror host was offline, or resource monitor log entries indicating when one or more hardware components of the respective mirror was using all available capacity; 
(Paragraphs [0083] and [0088] and [0245], wherein the health metric is available capacity)
Horowitz does not explicitly teach receiving values of a plurality of health metrics from each of the mirror hosts, wherein a value of each health metric indicates database activity on a respective mirror host, However in analogous art of query execution, Christensen teaches:
periodically receive values for a plurality of health metrics from each of the mirror hosts, wherein a value of each  health metric includes data representing database or operating system activity on a respective mirror host, 
(Fig. 3 and 8-9 Abstract and column 2, lines 33-46 and column 3, lines 54-67, wherein the plurality of log data collected from the tenant are the metric values)
 aggregating the values of the plurality of health metrics from the mirror hosts to generate respective health scores of the mirror hosts
(Fig. 3 and 8-9 and at least Abstract and column 3, lines 54-67 and column 4, lines 1-25, wherein the composite metric is the health score)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen by incorporating the teaching of Christensen into the method of Horowitz. One having ordinary skill in the art would have found it motivated to use the content management of Christensen into the system of Horowitz for the purpose of collection plurality of performance metric and combine them to produce overall health metric.
Horowitz and Christensen do not explicitly teach selecting a mirror host of the plurality of mirror hosts to forward the received database query based on the health metrics of the plurality of mirror hosts,   However in analogous art of query execution, Yousefi’zadeh teaches:
receive a database query from a client computing device, 
(Column 5, lines 41-47 and 60-65 and column 10, lines 1-6 and column 13, lines 27-31)
select a mirror to receive the database query based on the respective health scores; 
(Column 5, lines 41-47 and 60-65 and column 10, lines 1-6 and column 13, lines 27-31)
 	and forward the database query to the selected mirror host, causing the selected mirror host to retrieve entries specified by the query for delivery to the client computing device. 
(Column 5, lines 41-47 and 60-65 and column 10, lines 1-6 and column 13, lines 27-31)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh by incorporating the teaching of Yousefi’zadeh into the method of Horowitz and Christensen. One having ordinary skill in the art would have found it motivated to use the content management of Yousefi’zadeh into the system of Horowitz for the purpose of optimizing query execution.
Horowitz and Christensen and  Yousefi’zadeh  do not explicitly teach receive a database query from a client computing device, wherein the database query includes a condition limiting results of the database query to entries inserted during a query-specified time period, however in analogous art of content management, Fletcher teaches: 	receive a database query from a client computing device, wherein the database query includes a condition limiting results of the database query to entries inserted during a query-specified time period;
(Paragraphs [0057], [0116])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Fletcher by incorporating the teaching of Fletcher into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Fletcher into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of targeting metric collection.

As per claim 10, Horowitz and Christensen and Yousefi’zadeh and Fletcher teach: 	The computing system of claim 9, wherein the plurality of health metrics comprise recent health metrics, and wherein recent the health metrics describe about read operations performed by a respective mirror host within a defined amount of time before having received the database query. 
(Fig. 3 and 8-9 Abstract and column 2, lines 33-46 and column 3, lines 54-67) (Christensen ) and (Paragraph [0038], [0057], [0116])(Fletcher)
As per claim 11, Horowitz and Christensen and Yousefi’zadeh and Fletcher teach: 	 The computing system of claim 10, wherein at least one of  the recent health metrics comprise a latency of query operations performed within the defined amount of time of receiving the database query.
(Paragraph [0038], [0057], [0116])(Fletcher)

As per claim 12, Horowitz and Christensen and Yousefi’zadeh and Fletcher teach:
	wherein a respective health score indicates a likelihood that a mirror host includes a database entry associated with one of the forwarded database insert statements.
(Paragraphs [0038] and [0080])(Fletcher)

As per claim 13, Horowitz and Christensen and Yousefi’zadeh and Fletcher teach:
The computing system of claim 9, wherein the operating system log entries indicating when the mirror host was offline include at least one of when an operating system running on the mirror host crashed, when a database running on the mirror host crashed, or when the mirror host was unavailable due to system maintenance. 
(Paragraphs [0186])(Horowitz) and (column 9, lines 3-6)( Yousefi’zadeh)

As per claim 17, Horowitz and Christensen and  Yousefi’zadeh  do not explicitly teach data extracted from the operating system performance monitor log on the mirror host was added to the operating system performance monitor log since a previous health metric was generated, however in analogous art of content management, Fletcher teaches: 	data extracted from the operating system performance monitor log on the mirror host was added to the operating system performance monitor log since a previous value of a respective health metric was generated.
(Paragraph [0057])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Fletcher by incorporating the teaching of Fletcher into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Fletcher into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of targeting metric collection.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horowitz and Christensen and Yousefi’zadeh  in view of Kazunori Kobashi (hereinafter Kobashi) US Publication No 20170168909.

As per claim 5, Horowitz and Christensen and Yousefi’zadeh  teach the plurality of health metric comprise historical metric but do not explicitly teach health metrics comprise historical health metrics, and wherein historical health metrics describe past database insert operations performed during a defined period of time, however in analogous art of data management, Kobashi teaches:
 	The plurality health metrics comprise historical health metrics, and wherein historical health metrics describe past database insert operations performed during a defined period of time. 
(Paragraphs [0047] and [0070])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Kobashi by incorporating the teaching of Kobashi into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Kobashi into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of specifying data collection constraint.

As per claim 6, Horowitz and Christensen and Yousefi’zadeh and Kobashi teach: 	The method of claim 5, wherein historical health metrics include a count of database entries inserted during the defined period of time or a count of errors generated while attempting to insert database entries during the defined period of time. (Paragraphs [0047] and [0070])(Kobashi)


Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horowitz and Christensen and  Yousefi’zadeh and in view of Lee et al (hereinafter Lee) US Publication No 20180246945.
As per claim 19, Horowitz and Christensen and  Yousefi’zadeh   do not explicitly teach wherein a health score indicates a likelihood that a mirror host includes a database entry associated with one of the forwarded database insert statements, however in analogous art or query management, Lee teaches:
wherein a respective [[the]] health score of [[a]] the respective mirror host is lower for a period of time when the processor, memory, storage, or network usage for the respective mirror host was above a defined threshold
(Abstract and [0010], [0036], [0043] and [0144])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Lee by incorporating the teaching of Lee into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Lee into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of quantifying target host selection.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horowitz and Christensen and Yousefi’zadeh in view of Fletcher et al (hereinafter Fletcher) US Publication No 20140325363.

As per claim 23, Horowitz and Christensen and  Yousefi’zadeh  do not explicitly teach wherein a value of a respective health metric corresponds to a respective time period when entries were inserted by a statement of the forwarded database statements,  however in analogous art of content management, Fletcher teaches: 	wherein a value of a respective health metric corresponds to a respective time period when entries were inserted by a statement of the forwarded database statements (Paragraphs [0057], [0116])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Horowitz and Christensen and Yousefi’zadeh and Fletcher by incorporating the teaching of Fletcher into the method of Horowitz and Christensen and Yousefi’zadeh. One having ordinary skill in the art would have found it motivated to use the content management of Fletcher into the system of Horowitz and Christensen and Yousefi’zadeh for the purpose of targeting metric collection.



Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/13/2022